Citation Nr: 1202884	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO denied service connection for diabetes mellitus.  

In May 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, a 60-day abeyance was granted to allow the Veteran to submit additional evidence; however, no additional evidence was received.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown by the record.  

2.  Impaired fasting glucose is not a disease or disability within the applicable law and regulations.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in November 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with a VA examination in February 2010.  As the VA examination included a review of the pertinent medical history, clinical findings, a diagnosis, and opinion supported by medical rationale, the Board finds that this VA examination is adequate to make a determination on this claim.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and granted him a 60-day abeyance to submit additional evidence with regard to his claim.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. 
§ 3.103 was applicable to Board hearings in May 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. 
§ 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for diabetes mellitus is thus ready to be considered on the merits. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In certain circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, diseases associated with exposure to certain herbicide agents (listed under § 3.309(e)) can be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.307(a)(6).  Type 2 diabetes (or diabetes mellitus) is one of the diseases associated with herbicide agents under § 3.309(e).  In order to be service-connected under 38 C.F.R. § 3.309(e), the diabetes mellitus must have become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) . 

In this case, the Veteran asserts that he has diabetes mellitus as a result of herbicide exposure during service.  His DD 214 reflects that he served in the Republic of Vietnam from April 1970 to March 1971.  Hence, it is presumed that he was exposed to herbicide agents; however, there is conflicting medical evidence as to whether he meets the criteria for a diagnosis of diabetes mellitus.  

Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).  In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes:  
(1) Symptoms of diabetes (such as polyuria, polydispia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L).  Casual means any time of day, without regard to meals; (2) Fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L).  Fasting is defined as no caloric intake for at least 8 hours;  (3) Glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load.  This is not recommended for routine clinical use.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance (IGT) is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.

Hemoglobin A1C, otherwise known as A1C or glycoslated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment.  6 percent is considered normal.  The goal of treatment is a level of less than 7 percent.  
See Training Letter 00-06, pg. 5.  

VA treatment records indicate that the Veteran's glucose was 85 mg/dL in February 2001 and 101 mg/dL in February 2002.  In December 2002, his glucose was 114 mg/dL, which was noted to be high.  In July 2006, his glucose was 80 mg/dL.  Later that month, a private medical record notes his glucose was 92 mg/dL.  The Board notes that it is unclear if these blood glucose levels were fasting or casual, but none are greater than 126 mg/dL, which is indicative of diabetes.

VA laboratory results indicate that the Veteran's A1C was 5.9 percent in October 2009.

A November 2009 VA outpatient treatment note reflects that the Veteran reported that he had intermittent times when his vision would go dark and could not associate the vision loss with any particular event such as high blood pressure.  It was also noted that he had increased urination and thirst.  He wondered if he had diabetes mellitus.  The nurse practitioner noted that the Veteran had elevated A1C; test results noted A1C was 6.4 percent and fasting blood sugar was 115 mg/dL.  The nurse practitioner diagnosed diabetes mellitus and prescribed Metformin.  Later that month, an eye consultation indicated that the Veteran did not have diabetic neuropathy.

The report of the February 2010 VA examination for diabetes mellitus reflects that the Veteran's fasting blood glucose was 104 mg/dL.  The examiner reviewed the Veteran's claims file, including the November 2009 laboratory results and diagnosis, and opined that the Veteran did not have diabetes, but did have impaired fasting glucose (pre-diabetes).  The examiner, a physician, explained that the Veteran did not meet the American Diabetes Association's (ADA's) criteria for diabetes, which require A1C to be 6.5 percent or higher.  The examiner also noted that it is common for Metformin to be prescribed for pre-diabetes.  

Under these circumstances, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002 & Supp. 2011) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a diagnosis of diabetes mellitus.  In this regard, the Board points out that none of the laboratory results indicate that the Veteran's casual blood glucose level was over 200 mg/dL or that his fasting blood glucose was greater than 126 mg/dL.  The Board acknowledges that a November 2009 VA nurse practitioner diagnosed the Veteran with diabetes mellitus based on an elevated A1C level of 6.4 percent.  However, the February 2010 VA examiner, a physician, explained that the ADA requires an A1C level of 6.5 percent or greater for a diagnosis of diabetes.  The VA examiner instead diagnosed the Veteran with impaired fasting glucose, which is consistent with the November 2009 fasting blood glucose of 115 mg/dL.  In this case, the February 2010 VA examiner's opinion is more probative because she is a physician and has more medical expertise and training than the nurse practitioner that treated the Veteran in November 2009.  Furthermore, the February 2010 VA examiner's opinion is supported by the laboratory results, which do not support a diagnosis of diabetes as outlined in guidance provided by VA's Training Letter 00-06 nor according to the ADA.  

The Board has considered the Veteran's statements that he has been diagnosed with diabetes and is currently taking Metformin.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, the question as to whether the Veteran meets the criteria for a diagnosis of diabetes mellitus requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in this regard.  

In this instance, the Board concludes that the most probative evidence indicates that the Veteran does not currently have diabetes mellitus.  Impaired fasting glucose (pre-diabetes) has been noted; however, glucose intolerance is not equivalent to a diagnosis of diabetes mellitus type 2.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus") (emphasis added); and Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201(b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute.  Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of a diagnosis of current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for diabetes mellitus and service connection must be denied.  The preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


